IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60715
                           Summary Calendar


MEENA SORBNAM,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A73 568 360)
                         --------------------
                            August 23, 1999

Before POLITZ, HIGGINBOTHAM, and WIENER, Circuit Judges:

PER CURIAM:*

     Petitioner Meena Sorbnam, a citizen of Bangladesh, petitions

for review of an order of the Board of Immigration Appeals (“BIA”)

dismissing her appeal from an Immigration Judge’s denial of her

application for asylum.    Sorbnam contends that she is entitled to

asylum because (1) she was persecuted for her political opinions

while living in Bangladesh, and (2) she has a well-founded fear

that she will be persecuted if she returns there.    In particular,

Sorbnam asserts that the BIA did not give meaningful consideration




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to all the evidence showing that her fear of future persecution is

well-founded.

     The Attorney General has the discretion to grant asylum to a

“refugee,” or a person who is outside of his or her country and is

unable or unwilling to return “because of persecution or a well-

founded   fear   of    persecution   on   account   of    race,   religion,

nationality, membership in a particular social group, or political

opinion . . . .”      8 U.S.C. § 1101(a)(42)(A); Jukic v. INS, 40 F.3d

747, 749 (5th Cir. 1994).      We will uphold a factual finding by the

BIA that an alien is not eligible for asylum if it is supported by

substantial evidence.      Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th

Cir. 1995).

     Although Sorbnam received numerous telephone threats while

living in Bangladesh, the record does not establish that the

threats were related to her political opinions.              Further, even

though Sorbnam was arrested and detained for a few hours by police

after she participated in a political rally, she suffered no

physical abuse; rather, the police merely threatened to harm her

the next time she participated in such a rally.          Accordingly, there

is substantial evidence supporting the BIA’s determination that

Sorbnam did not suffer persecution in Bangladesh because of her

political opinions.      See Abdel-Masieh v. INS, 73 F.3d 579, 583-84

(5th Cir. 1996).

      We generally review the BIA’s decision procedurally as well

as substantively to ensure that the complaining alien has received

full and fair consideration of all circumstances that give rise to


                                     2
his claims.     Id. at 585.   In the present case, the findings and

conclusions of the Immigration Judge were not adopted by the BIA,

and its own findings are quite limited.          Thus, in considering

Sorbnam’s claim to a well-founded fear of persecution, the BIA

specifically addressed only Sorbnam’s testimonial evidence; it has

provided   no   indication    that   it   considered   the   substantial

documentary evidence regarding conditions in Bangladesh. The BIA’s

decision therefore fails to reflect meaningful consideration of all

the relevant and substantial evidence supporting Sorbnam’s fear of

future persecution claim.      See id. at 584-85. Consequently, we

grant Sorbnam’s petition for review, vacate the order of the BIA,

and remand her case for further proceedings consistent with this

opinion.   In so doing, however, we do not imply the result that the

BIA should reach on remand, one way or the other.

PETITION GRANTED; ORDER VACATED; CASE REMANDED.




                                     3